        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 1 of 51



 1   Michael J. Korda (SBN 88572)
     KRAW LAW GROUP, APC
 2   605 Ellis Street, Suite 200
 3   Mountain View, CA 9043
     Telephone: (650) 314-7800
 4   Facsimile: (650) 314-7899
     mkorda@kraw.com
 5
     Counsel for Plaintiff
 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10
      DOUGLAS COATES, An Individual,                      Case No.: 3:20-cv-04176-SK
11
                                                           (AMENDED) COMPLAINT FOR
12                         Plaintiff,                      BENEFITS FOR VIOLATION OF THE
                                                           EMPLOYEE RETIREMENT INCOME
13            v.                                           SECURITY ACT OF 1974 [29 U.S.C. §§
                                                           1132(a)(1)(B) & (c)]
14    ATIEVA USA, INC. SEVERANCE
      BENEFIT PLAN,
15
                           Defendant.
16

17

18

19          Now comes the Plaintiff Douglas Coates (hereinafter “Plaintiff”), who for his Complaint

20   alleges as follows:

21                                               JURISDICTION

22          1.      Jurisdiction of this Court is based on the Employee Retirement Income Security

23   Act of 1974, as amended (“ERISA”), and in particular, ERISA §§ 502(e)(1) and (f), 29 U.S.C. §§

24   1132(e)(1) and (f). Those provisions give the district courts jurisdiction to hear civil actions

25   brought to recover benefits due under the terms of an employee severance benefit plan. In

26   addition, this action may be brought before this Court pursuant to 28 U.S.C. § 1331, which gives

27   the district courts jurisdiction over actions that arise under the laws of the United States. Pursuant

28   to ERISA § 502(h), 29 U.S.C. § 1132(h), a copy of this Complaint has been served upon the
                                                 COMPLAINT - 1
                                                     3:20-cv-04176-SK
                                           CASE NO.:________________
        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 2 of 51



 1   United States Secretary of Labor, and the United States Secretary of the Treasury.

 2                                                  VENUE

 3          2.      Venue is proper under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), in that the

 4   employee benefit plan that is the subject of Plaintiff’s claims is administered in this District

 5   and/or the breaches described below occurred within the territorial limits of this District and/or a

 6   defendant may be found within the territorial limits of this District.

 7                                                 PARTIES

 8          3.      Plaintiff DOUGLAS COATES is, and at all times mentioned herein was, a

 9   participant and/or beneficiary, within the meaning of ERISA § 3(7), 29 U.S.C. § 1002(7), in the

10   Atieva USA, Inc’s Severance Benefit Plan. Plaintiff is, and at all times pertinent herein was, a

11   resident of Santa Clara County, California.

12          4.      ATIEVA USA, INC. SEVERANCE BENEFIT PLAN (the “Plan”) is, and at all

13   times mentioned herein was, an employee severance benefit plan within the meaning of ERISA §

14   3(1), 29 U.S.C. § 1002(1), administered in Newark, Alameda County, California.

15          5.      The Plan is administered by a Board of Directors of Atieva, Inc., (the “Plan

16   Administrator”) which exercises discretion and control over plan assets and plan management,

17   and as such is a fiduciary within the meaning of ERISA § 3(21), 29 U.S.C. § 1002(21). The Board

18   has delegated the administration of the Plan to Michael Carter.

19                                       FACTUAL ALLEGATIONS

20          6.      Plaintiff was in charge of the Finance Department for Atieva USA, Inc., doing

21   business as Lucid Motors USA, Inc. Plaintiff was also a Participant in Atieva USA, Inc.’s

22   Severance Benefit Plan, attached hereto as Exhibit 1 and incorporated herein by this reference.

23          7.      Within twelve (12) months of August 15, 2019, a Change of Control occurred as

24   that term is defined Section 10(b) of Exhibit 1.

25          8.      On and before August 15, 2019, Mr. Coates received both oral and written

26   confirmation that his duties, authority and responsibilities had been materially reduced from what

27   they previously were. The combination of the Change of Control and the material reduction in his

28   duties, responsibilities and Authority meant Coates was entitled to the severance benefits
                                             COMPLAINT - 2
                                               3:20-cv-04176-SK
                                     CASE NO.:________________
         Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 3 of 51



 1   described in Exhibit 1. The only further action Coates needed to take was to inform the Defendant

 2   of the material reduction etc. and give Defendant 30 days written notice to cure the actions it had

 3   taken in the material reduction of his duties etc.

 4          9.      On August 21, 2019, Coates, through counsel sent to Defendant such a Notice to

 5   Cure. The notice is attached hereto as Exhibit 2 and incorporated herein by this reference.

 6          10.     On September 17, 2019, Defendant responded via e mail, and through Counsel to

 7   Exhibit 2. Defendant took the position there was no Change of Control as defined in Exhibit 1

 8   and Mr. Coates was therefore not entitled to any benefits. The benefit denial e mail is attached

 9   hereto as Exhibit 3 and incorporated herein by this reference.

10          11.     On October 7, 2019, Plaintiff, through counsel, sent a letter to Defendant,

11   demanding benefits under Defendant’s Severance Benefit Plan. This letter formally requesting

12   benefits is attached hereto as Exhibit 4 and Incorporated herein by this reference.

13          12.     On January 3, 2020, Defendant, through counsel, sent a letter to Plaintiff’s counsel

14   denying the benefits requested in Exhibit 4. The January 3, 2020 denial of benefits letter is

15   attached hereto as Exhibit 5 and incorporated herein by this reference.

16          13.     On January 10, 2020, Plaintiff, through counsel, sent to Defendant an Appeal of

17   the January 3, 2020 benefit denial, along with a request for documents. A copy of Plaintiff’s

18   appeal and request to review the benefit denial is attached hereto as Exhibit 6 and incorporated

19   herein by this reference.

20          14.     After receiving the documents requested, Plaintiff sent a Supplemental Appeal to

21   Defendant on February 20, 2020, a copy of which is attached hereto as Exhibit 7 and

22   incorporated herein by this reference.

23          15.     On April 27, 2020, Defendant, through counsel, denied Plaintiff’s appeal of the

24   benefit denial. The denial of the appeal is attached hereto as Exhibit 8, and incorporated herein

25   by this reference.

26                                      FIRST CAUSE OF ACTION

27                          (Claim for Benefits and for Clarification of Rights to

28                         Future Benefits Under the Terms of the Plan pursuant to
                                            COMPLAINT - 3
                                               3:20-cv-04176-SK
                                    CASE NO.:________________
         Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 4 of 51



 1                             ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B))

 2                                            Against All Defendants

 3          16.       Plaintiff realleges and incorporates by reference all prior allegations contained in

 4   this Complaint, as if fully restated herein.

 5          17.       Plaintiff was entitled to the benefits spelled out in Defendant’s Severance Benefit

 6   Plan, Exhibit 1 to this complaint.

 7          18.       Defendant’s failure to pay to Plaintiff the benefits he was entitled to as a

 8   Participant in the Severance Benefit Plan is, and was, a violation of ERISA (The Employee

 9   Retirement Income Security Act of 1974), for which he is entitled to relief.

10          19.       As a result of the violations of ERISA herein alleged, and the Plan’s failure to pay

11   benefits to which Plaintiff is entitled, Plaintiff is entitled to monetary recovery pursuant to ERISA

12   § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), which permits recovery of benefits due under the

13   terms of an employee benefit plan.

14          20.       Plaintiff is further entitled to a clarification of his rights to future benefits for the

15   same treatment, under the terms of the Plan pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. §

16   1132(a)(1)(B).

17          21.       Plaintiff’s appealed the denial of his request for benefits. His appeal was denied,

18   so he has exhausted his administrative remedies as required under the Plan and ERISA.

19                                            PRAYER FOR RELIEF

20          WHEREFORE, Plaintiff prays judgment as follows:

21           A.       For an award of benefits under the Plan pursuant to ERISA § 502(a)(1)(B), 29

22                    U.S.C. § 1132(a)(1)(B);

23           B.       For an order clarifying Plaintiff’s right to future benefits pursuant to ERISA §

24                    502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);

25           C.       For reasonable attorneys’ fees and costs incurred by Plaintiff in the prosecution of

26                    this action pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g);

27           D.       For pre-judgment interest and post-judgment interest on any and all amounts

28                    awarded to Plaintiff; and
                                              COMPLAINT - 4
                                                3:20-cv-04176-SK
                                     CASE NO.:________________
        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 5 of 51



 1          E.    For all such other relief as the Court deems appropriate and equitable.

 2

 3   Dated: June 24, 2020                                      KRAW LAW GROUP, APC

 4

 5                                                             /s/ Michael J. Korda
                                                               Michael J. Korda
 6                                                             Counsel for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        COMPLAINT - 5
                                            3:20-cv-04176-SK
                                  CASE NO.:________________
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 6 of 51




                                                (Amended)
                                            Exhibit 1
                                           (Severance Benefit Plan)
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 7 of 51




                                                         ATIEVA USA, INC.

                                                    SEVERANCE BENEFIT PLAN

            1.      INTRODUCTION. This Atieva USA, Inc. Severance Benefit Plan (the “Plan”) is established
            by Atieva USA, Inc. (the “Company”), a Delaware corporation and a wholly owned subsidiary of
            Atieva, Inc., a Cayman Islands exempted limited liability company (the “Parent”), as of April 22,
            2019 (the “Effective Date”). The Plan provides for severance and change in control benefits to
            selected U.S. employees of the Company who are designated as participants in the Plan. This
            document, together with the Participation Notice, constitutes the Summary Plan Description for
            the Plan.

            2.       PAYMENTS & BENEFITS.

                    (a) If there is a Qualifying Termination and the Participant signs a Release within 45 days
            following the Qualifying Termination and does not revoke the Release as permitted by law, the
            Company will provide the following payments and benefits, subject to the terms of the Plan, on
            the 60th day following the Qualifying Termination:

                           (i)     Salary Continuation. The Company shall continue to pay the Participant,
            as severance, the Participant’s Monthly Base Salary for the number of months set forth in the
            Participant’s Participation Notice in accordance with the Company’s standard payroll practices
            and subject to standard payroll deductions and withholdings, provided that, if the Qualifying
            Termination is not a Change of Control Termination, such payments shall cease if the Participant
            commences employment with another employer. On the 60th day following the Qualifying
            Termination, the Company will make the first payment under this paragraph equal to the
            aggregate amount of payments that the Company would have paid through such date had such
            payments commenced on the date of the Qualifying Termination, with the balance of the
            payments paid thereafter based on the original schedule. If the Qualifying Termination is not a
            Change of Control Termination, and the Participant commences employment with another
            employer at a time when cash severance is being paid under this Section 2(a)(i) of the Plan, the
            Participant must immediately notify the Company of such event.

                             (ii)    Health Insurance Premiums. If the Participant timely elects continued
            coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (together with any
            state law of similar effect, “COBRA”), the Company will pay the full amount of the Participant’s
            COBRA premiums, or will provide coverage under the Company’s self-funded broad based health
            insurance plans, on behalf of the Participant, including coverage for the Participant’s eligible
            dependents, in any such case as and when such premiums or coverage amounts would be due
            if paid for by the Participant, until the earliest to occur of (i) the end of the number of months set
            forth in the Participant’s Participation Notice, (ii) the expiration of the Participant’s eligibility for the
            continuation coverage under COBRA, and (iii) the date when the Participant becomes eligible for
            substantially equivalent health insurance coverage in connection with new employment or self-
            employment (such period from the date of the Qualifying Termination through the earliest to occur
            of the dates set forth in clause (i) through (iii), the “COBRA Payment Period”). These payments
            will be subject to applicable tax withholdings, including as necessary to avoid a violation of, or
            penalties under, the nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
            regulation of similar effect (including, without limitation, the 2010 Patient Protection and Affordable
            Care Act, as amended by the 2010 Health Care and Education Reconciliation Act). On the 60th
            day following the Qualifying Termination, the Company will make the first payment under this


                                                                 1.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 8 of 51



            paragraph equal to the aggregate amount of payments that the Company would have paid
            through such date had such payments commenced on the date of the Qualifying Termination,
            with the balance of the payments paid thereafter on the original schedule. In all cases, if the
            Participant becomes eligible for coverage under another employer’s group health plan or
            otherwise ceases to be eligible for COBRA during the COBRA Payment Period, the Participant
            must immediately notify the Company of such event, and all payments and obligations under this
            paragraph will cease. Any insurance premiums that are paid by the Company will not include any
            amounts payable by the Participant under an Internal Revenue Code Section 125 health care
            reimbursement plan, which amounts, if any, are the sole responsibility of the Participant.

                           (iii)   Accelerated Vesting. Each of the Participant’s then outstanding and
            unvested compensatory equity awards from the Parent will vest, and, as applicable, become
            exercisable, effective as of immediately prior to the Qualifying Termination, as to the percentage
            of unvested shares per equity award specified in the Participant’s Participation Notice.

            3.      PARTICIPATION. The Plan Administrator will select the Participants and will deliver a notice
            to each Participant, substantially in the form attached hereto as the “Participation Notice”,
            informing the employee that he or she is eligible to participate in the Plan. Each employee of the
            Company who receives a Participation Notice and timely returns a signed copy of the Participation
            Notice to the Company is a “Participant” in the Plan.

            4.    EXCEPTIONS TO ELIGIBILITY FOR BENEFITS; TERMINATION AND/OR RECOUPMENT OF
            BENEFITS

                    (a)     Exceptions to Benefits. Notwithstanding anything to the contrary herein, a
            Participant will not receive benefits under the Plan (or will receive reduced benefits under the
            Plan) in either of the following circumstances:

                          (i)   The Participant has not entered into the Company’s standard form of
            Confidential Information and Invention Assignment Agreement (the “Confidentiality
            Agreement”).

                            (ii)     The Participant has failed to return all Company Property within 10 days
            after receiving written notice from the Company asking for the return of some or all Company
            Property. For this purpose, “Company Property” means all material paper and electronic
            Company documents (and all copies thereof) created and/or received by the Participant during
            the Participant’s period of employment with the Company and other material Company materials
            and property that the Participant has in the Participant’s possession or control, including, without
            limitation, materials of any kind that contain or embody any proprietary or confidential information
            of the Company (and all reproductions thereof, in whole or in part). As a condition to receiving
            benefits under the Plan, a Participant must not make or retain copies, reproductions or summaries
            of any such Company documents, materials or property. However, a Participant is not required
            to return the Participant’s personal copies of documents evidencing the Participant’s hire,
            termination, compensation, benefits and stock options and any other documentation received as
            a stockholder of the Company.

                    (b)    Termination and/or Recoupment of Benefits. A Participant’s right to receive
            benefits under the Plan will terminate immediately if, at any time prior to or during the period for
            which the Participant is receiving benefits under the Plan, the Participant, without the prior written
            approval of the Plan Administrator, (1) willfully breaches a material provision of the Confidentiality
            Agreement and/or any obligations of confidentiality, non-solicitation, non-disparagement, no


                                                              2.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 9 of 51



            conflicts or non-competition set forth in the Participant’s employment agreement, offer letter or
            under applicable law; (2) encourages or solicits any of the Company’s then current employees to
            leave the Company’s employ for any reason or interferes in any other manner with employment
            relationships at the time existing between the Company and its then current employees; or (3)
            induces any of the Company’s then current clients, customers, suppliers, vendors, distributors,
            licensors, licensees, or other third party to terminate their existing business relationship with the
            Company or interferes in any other adverse manner with any existing business relationship
            between the Company and any then current client, customer, supplier, vendor, distributor,
            licensor, licensee, or other third party. Further, during the period for which the Participant is
            receiving benefits under the Plan, the Participant agrees to voluntarily cooperate with the
            Company by making himself or herself reasonably available without further compensation to
            assist with any threatened or pending litigation against the Company and any pending patent
            applications and if a Participant fails to do so, his or her benefits under the Plan will terminate
            immediately.

            5.       CONDITIONS AND LIMITATIONS ON BENEFITS.

                    (a)     Prior Agreements. By accepting participation in the Plan, the Participant
            irrevocably waives the Participant’s rights to any severance benefits (including vesting
            acceleration) that would be paid on a Qualifying Termination, including in connection with a
            Change of Control, under any offer letter, employment agreement or other policy, plan or
            commitment, whether written or otherwise, with the Company that is in effect on the date the
            Participant signs the Participation Notice. The payments pursuant to the Plan are in addition to,
            and not in lieu of, any accrued but unpaid salary, bonuses or employee welfare benefits to which
            a Participant is entitled for the period ending with the Participant’s Qualifying Termination.

                    (b)     Mitigation. Except as otherwise specifically provided in the Plan, a Participant will
            not be required to mitigate damages or the amount of any payment provided under the Plan by
            seeking other employment or otherwise, nor will the amount of any payment provided for under
            the Plan be reduced by any compensation earned by a Participant as a result of employment by
            another employer or any retirement benefits received by such Participant after the date of the
            Participant’s termination of employment with the Company.

                    (c)     Indebtedness of Participants. If a Participant is indebted to the Company on the
            effective date of the Participant’s Qualifying Termination, the Company reserves the right to offset
            the payment of any benefits under the Plan by the amount of such indebtedness. Such offset will
            be made in accordance with all applicable laws. The Participant’s execution of the Participation
            Notice constitutes knowing written consent to the foregoing.

                    (d)     Parachute Payments. This section explains what happens if any payments
            or benefits owed under the Plan are deemed to be “parachute payments” that would be
            subject to excise tax under the Code. Except as otherwise expressly provided in a written
            agreement between a Participant and the Company, if any payment or benefit the Participant
            would receive in connection with a Change of Control from the Company or otherwise (a
            “Payment”) would (i) constitute a “parachute payment” within the meaning of Section 280G of the
            Code, and (ii) but for this sentence, be subject to the excise tax imposed by Section 4999 of the
            Code (the “Excise Tax”), then such Payment will be equal to the Reduced Amount. The
            “Reduced Amount” will be either (A) the largest portion of the Payment that would result in no
            portion of the Payment being subject to the Excise Tax, or (B) the largest portion, up to and
            including the total, of the Payment, whichever amount (clause (A) or (B)), after taking into account
            all applicable federal, state, provincial, foreign, and local employment taxes, income taxes, and

                                                             3.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 10 of 51



            the Excise Tax (all computed at the highest applicable marginal rate), results in the Participant’s
            receipt, on an after-tax basis, of the greatest economic benefit notwithstanding that all or some
            portion of the Payment may be subject to the Excise Tax. If a reduction in payments or benefits
            constituting “parachute payments” is necessary so that the Payment equals the Reduced Amount,
            reduction will occur in the following order: (1) reduction of cash payments; (2) cancellation of
            accelerated vesting of equity awards other than stock options; (3) cancellation of accelerated
            vesting of stock options; and (4) reduction of other benefits paid to the Participant. Within any
            such category of Payments (that is, clause (1), (2), (3) or (4)), a reduction will occur first with
            respect to amounts that are not “deferred compensation” within the meaning of Section 409A of
            the Code and then with respect to amounts that are. In the event that acceleration of vesting of
            equity award compensation is to be reduced, such acceleration of vesting will be cancelled in the
            reverse order of the date of grant of the Participant’s applicable type of equity award (i.e., earliest
            granted equity awards are cancelled last).

            6.       TAX MATTERS.

                    (a)     Withholding. All payments and benefits under the Plan will be subject to all
            applicable deductions and withholdings, including, without limitation, obligations to withhold for
            federal, state, provincial, foreign and local income and employment taxes.

                   (b)       Tax Advice. By becoming a Participant in the Plan, the Participant agrees to
            review with Participant’s own tax advisors the federal, state, provincial, local, and foreign tax
            consequences of participation in the Plan. The Participant will rely solely on such advisors and
            not on any statements or representations of the Company or any of its agents. The Participant
            understands that the Participant (and not the Company) will be responsible for the Participant’s
            own tax liability that may arise as a result of becoming a Participant in the Plan.

                     (c)     Application of Code Section 409A. This section explains how certain Plan
            provisions will be interpreted and applied in effort to avoid excise tax under the deferred
            compensation provisions of the Code. It is intended that all of the benefits provided under the
            Plan satisfy, to the greatest extent possible, the exemptions from the application of Section 409A
            of the Code and the regulations and other guidance thereunder and any state law of similar effect
            (collectively, “Section 409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4),
            1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will be construed to the greatest extent possible
            as consistent with those provisions. To the extent not so exempt, the Plan (and any definitions in
            the Plan) will be construed in a manner that complies with Section 409A, and incorporates by
            reference all required definitions and payment terms. For purposes of Section 409A (including,
            without limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)), a
            Participant’s right to receive any installment payments under the Plan will be treated as a right to
            receive a series of separate payments and, accordingly, each installment payment under the Plan
            will at all times be considered a separate and distinct payment. If any of the payments upon a
            Separation from Service provided under the Plan (or under any other arrangement with the
            Participant) constitute “deferred compensation” under Section 409A and if the Participant is a
            “specified employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i), at the
            time of the Participant’s Separation from Service, then, solely to the extent necessary to avoid the
            incurrence of the adverse personal tax consequences under Section 409A, the timing of the
            payments upon a Separation from Service will be delayed as follows: on the earlier to occur of (i)
            the date that is six months and one day after the effective date of the Participant’s Separation
            from Service, and (ii) the date of the Participant’s death (such earlier date, the “Delayed Initial
            Payment Date”), the Company will (A) pay to the Participant a lump sum amount equal to the
            sum of the payments upon Separation from Service that the Participant would otherwise have

                                                              4.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 11 of 51



            received through the Delayed Initial Payment Date if the commencement of the payments had
            not been delayed pursuant to this paragraph, and (B) commence paying the balance of the
            payments in accordance with the applicable payment schedules set forth above. No interest will
            be due on any amounts so deferred.

            7.      CLAWBACK; RECOVERY. All payments and severance benefits provided under the Plan
            will be subject to recoupment in accordance with any clawback policy that the Parent is required
            to adopt pursuant to the listing standards of any national securities exchange or association on
            which the Parent’s securities are listed or as is otherwise required by applicable law. No recovery
            of compensation under such a clawback policy will be an event giving rise to a right to resign for
            “good reason,” Constructive Termination, or any similar term under any plan of or agreement with
            the Company.

            8.       RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

                    (a)    Exclusive Discretion. The Plan Administrator will have the exclusive discretion
            and authority to administer, construe and interpret the Plan and to decide any and all questions
            arising in connection with the operation of the Plan.

                    (b)    Amendment or Termination. The Plan Administrator reserves the right to amend
            or terminate the Plan, any Participation Notice issued pursuant to the Plan or the benefits provided
            hereunder at any time. Unless terminated sooner by the Plan Administrator, the Plan shall
            automatically terminate immediately following the day before the fifth anniversary of the date the
            Plan is adopted by the Board. No such amendment or termination will apply to any Participant
            who would be adversely affected by such amendment or termination unless such Participant
            consents in writing to such amendment or termination. Any action amending or terminating the
            Plan or any Participation Notice will be in writing and executed by a duly authorized officer of the
            Company and approved by the Plan Administrator.

            9.      NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give any
            employee or other person any right to be retained in the employ of the Company, or (ii) to interfere
            with the right of the Company to discharge any employee or other person at any time, with or
            without Cause, which right is hereby reserved.

            10.     DEFINITIONS. For purposes of the Plan and the form of Participation Notice, and the
            following terms are defined as follows:

                  (a)     “Cause” shall have the meaning set forth in Section 2(h) of the Parent’s 2014
            Share Plan as of the Effective Date.

                   (b)      “Change of Control” shall have the meaning set forth in Section 2(i) of the Parent’s
            2014 Share Plan as of the Effective Date and shall refer to a Change of Control transaction
            occurring after the Effective Date.

                  (c)        “Change of Control Termination” means (i) an Involuntary Termination Without
            Cause, or (ii) a Constructive Termination, in either case that occurs within the period starting three
            months prior to a Change of Control and ending on the first anniversary of the Change of Control.

                     (d)       “Code” means the Internal Revenue Code of 1986, as amended.

                     (e)       “Common Stock” means the common stock of the Parent.


                                                              5.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 12 of 51



                   (f)      “Constructive Termination” means the Participant resigns (resulting in a
            Separation from Service) because one of the following events or actions is undertaken without
            the Participant’s written consent:

                            (i) a reduction of more than 20% or more in the Participant’s annual base salary
                     (unless pursuant to a salary reduction program applicable to all similarly situated
                     employees);
                             (i) a non-temporary relocation of the Participant’s business office to a location that
                     increases the Participant’s one-way commute by more than 50 miles from the primary
                     location at which the Participant performed duties at the time of Constructive Termination;
                           (iii) a material breach by the Company or any successor entity of the Plan or any
                     employment agreement between the Company and the Participant; or

                             (iv) a material reduction of Participant’s duties, authority or responsibilities relative
                     to Participant’s duties, authority or responsibilities as in effect immediately prior to such
                     reduction, provided that such a "reduction" shall not be deemed to occur if Participant’s
                     duties, authority and responsibilities with respect to the successor subsidiary or division
                     of the parent entity following a Change of Control are substantially similar to Participant’s
                     duties, authority and responsibilities with respect to the business of the Company or the
                     Parent immediately prior to the Change of Control, and provided further that a mere
                     change of title shall not constitute such a reduction.

            An event or action will not give the Participant grounds for Constructive Termination unless (A)
            the Participant gives the Company written notice within 30 days after the initial existence of the
            event or action that the Participant intends to resign in a Constructive Termination due to such
            event or action; (B) the event or action is not reasonably cured by the Company within 30 days
            after the Company receives written notice from the Participant; and (C) the Participant’s
            Separation from Service occurs within 90 days after the end of the cure period.

                    (g)    “Involuntary Termination Without Cause” means a Participant’s involuntary
            termination of employment by the Company, resulting in a Separation from Service, for a reason
            other than death, disability, or Cause.

                   (h)     “Monthly Base Salary” means the Participant’s monthly base salary in effect
            immediately prior to date of the Qualifying Termination, ignoring any reduction that forms the basis
            for Constructive Termination.

                   (i)     “Plan Administrator” means the Board of Directors of the Parent (the “Board”) or
            any committee of the Board duly authorized to administer the Plan. The Board may at any time
            administer the Plan, in whole or in part, notwithstanding that the Board has previously appointed
            a committee to act as the Plan Administrator.

                   (j)     “Qualifying Termination” means a Change of Control Termination or any other
            Involuntary Termination Without Cause.

                   (k)     “Release” means a general waiver and release substantially in the forms attached
            hereto as EXHIBIT A, which forms may be modified by the Plan Administrator or a designee of the
            Plan Administrator, in its sole discretion, to comply with applicable law and/or to incorporate the
            terms into a separation agreement or other written agreement with the Participant.



                                                                6.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 13 of 51



                   (l)   “Separation from Service” means a “separation from service” within the meaning
            of Treasury Regulations Section 1.409A-1(h), without regard to any alternative definition
            thereunder.

            11.     LEGAL CONSTRUCTION. The Plan will be governed by and construed under the laws of the
            State of California (without regard to principles of conflict of laws), except to the extent preempted
            by the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

            12.      CLAIMS, INQUIRIES AND APPEALS.

                   (a)    Applications for Benefits and Inquiries. Any application for benefits, inquiries
            about the Plan or inquiries about present or future rights under the Plan must be submitted to the
            Plan Administrator in writing by an applicant (or the applicant’s authorized representative). The
            Plan Administrator is set forth below.

                    (b)      Denial of Claims. In the event that any application for benefits is denied in whole
            or in part, the Plan Administrator must provide the applicant with written or electronic notice of the
            denial of the application, and of the applicant’s right to review the denial. Any electronic notice will
            comply with the regulations of the U.S. Department of Labor. The notice of denial will be set forth
            in a manner designed to be understood by the applicant and will include the following:

                                      (1)     the specific reason or reasons for the denial;

                                      (2)     references to the specific Plan provisions upon which the denial is
            based;

                                   (3) a description of any additional information or material that the Plan
            Administrator needs to complete the review and an explanation of why such information or
            material is necessary; and

                                  (4)    an explanation of the Plan’s review procedures and the time limits
            applicable to such procedures, including a statement of the applicant’s right to bring a civil action
            under Section 502(a) of ERISA following a denial on review of the claim, as described in Section
            12(d).

            The notice of denial will be given to the applicant within 90 days after the Plan Administrator
            receives the application, unless special circumstances require an extension of time, in which case,
            the Plan Administrator has up to an additional 90 days for processing the application. If an
            extension of time for processing is required, written notice of the extension will be furnished to the
            applicant before the end of the initial 90-day period. The notice of extension will describe the
            special circumstances necessitating the additional time and the date by which the Plan
            Administrator is to render its decision on the application.

                   (c)     Request for a Review. Any person (or that person’s authorized representative)
            for whom an application for benefits is denied, in whole or in part, may appeal the denial by
            submitting a request for a review to the Plan Administrator within 60 days after the application is
            denied. A request for a review will be in writing and will be addressed to:




                                                                7.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 14 of 51



                                                       Atieva USA, Inc.
                                                       Attn: Chief Financial Officer
                                                       7373 Gateway Blvd.
                                                       Newark, CA 94560

            A request for review must set forth all of the grounds on which it is based, all facts in support of
            the request and any other matters that the applicant feels are pertinent. The applicant (or the
            applicant’s representative) will have the opportunity to submit (or the Plan Administrator may
            require the applicant to submit) written comments, documents, records, and other information
            relating to the applicant’s claim. The applicant (or the applicant’s representative) will be provided,
            upon request and free of charge, reasonable access to, and copies of, all documents, records
            and other information relevant to the applicant’s claim. The review will take into account all
            comments, documents, records and other information submitted by the applicant (or the
            applicant’s representative) relating to the claim, without regard to whether such information was
            submitted or considered in the initial benefit determination.

                     (d)    Decision on Review. The Plan Administrator will act on each request for review
            within 60 days after receipt of the request, unless special circumstances require an extension of
            time (not to exceed an additional 60 days), for processing the request for a review. If an extension
            for review is required, written notice of the extension will be furnished to the applicant within the
            initial 60-day period. This notice of extension will describe the special circumstances
            necessitating the additional time and the date by which the Plan Administrator is to render its
            decision on the review. The Plan Administrator will give prompt, written or electronic notice of its
            decision to the applicant. Any electronic notice will comply with the regulations of the U.S.
            Department of Labor. In the event that the Plan Administrator confirms the denial of the
            application for benefits, in whole or in part, the notice will set forth, in a manner designed to be
            understood by the applicant, the following:

                                      (1)     the specific reason or reasons for the denial;

                                      (2)     references to the specific Plan provisions upon which the denial is
            based;

                                   (3)     a statement that the applicant is entitled to receive, upon request
            and free of charge, reasonable access to, and copies of, all documents, records and other
            information relevant to his or her claim; and

                                 (4)          a statement of the applicant’s right to bring a civil action under
            Section 502(a) of ERISA.

                    (e)     Rules and Procedures. The Plan Administrator will establish rules and
            procedures, consistent with the Plan and with ERISA, as necessary and appropriate in carrying
            out its responsibilities in reviewing benefit claims. The Plan Administrator may require an
            applicant who wishes to submit additional information in connection with an appeal from the denial
            of benefits to do so at the applicant’s own expense.

                    (f)     Exhaustion of Remedies. No legal action for benefits under the Plan may be
            brought until the applicant (i) has submitted a written application for benefits in accordance with
            the procedures described above, (ii) has been notified by the Plan Administrator that the
            application is denied, (iii) has filed a written request for a review of the application in accordance
            with the appeal procedure described above, and (iv) has been notified that the Plan Administrator


                                                                 8.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 15 of 51



            has denied the appeal. Notwithstanding the foregoing, if the Plan Administrator does not respond
            to an applicant’s claim or appeal within the relevant time limits, the applicant may bring legal
            action for benefits under the Plan pursuant to Section 502(a) of ERISA.

            13.    BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be paid by the
            Company. The Plan will be unfunded, and benefits hereunder will be paid only from the general
            assets of the Company.

            14.      OTHER PLAN INFORMATION.

                    (a)    Employer and Plan Identification Numbers. The Employer Identification
            Number assigned to the Company (which is the “Plan Sponsor” as that term is used in ERISA)
            by the Internal Revenue Service is XX-XXXXXXX. The Plan Number assigned to the Plan by the
            Plan Sponsor pursuant to the instructions of the Internal Revenue Service is XX-XXXXXXX.

                  (b)     Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year for the
            purpose of maintaining the Plan’s records is December 31.

                   (c)     Agent for the Service of Legal Process. The agent for the service of legal
            process with respect to the Plan is:

                                                       Atieva USA, Inc.
                                                       Attn: Chief Financial Officer
                                                       7373 Gateway Blvd.
                                                       Newark, CA 94560

                   (d)    Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is the
            Company, and the “Plan Administrator” of the Plan is as set forth in Section 10(i) of the Plan. All
            notices and requests should be directed to:

                                                       Atieva USA, Inc.
                                                       Attn: Chief Financial Officer
                                                       7373 Gateway Blvd.
                                                       Newark, CA 94560

            The telephone number for the Plan Sponsor and Plan Administrator is (650) 919-8100. The Plan
            Administrator is the named fiduciary charged with the responsibility for administering the Plan.

            15.      STATEMENT OF ERISA RIGHTS.

                    Participants in the Plan (which is a welfare benefit plan sponsored by the Company) are
            entitled to certain rights and protections under ERISA. Participants in the Plan are considered
            participants in the Plan for the purposes of this paragraph and, under ERISA, such Participants
            are entitled to:

                                    Receive Information About Your Plan and Benefits

                    (a)     Examine, without charge, at the Plan Administrator’s office and at other specified
            locations, such as worksites, all documents governing the Plan and a copy of the latest annual
            report (Form 5500 Series), if applicable, filed by the Plan with the U.S. Department of Labor and
            available at the Public Disclosure Room of the Employee Benefits Security Administration;


                                                                 9.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 16 of 51



                   (b)     Obtain, upon written request to the Plan Administrator, copies of documents
            governing the operation of the Plan and copies of the latest annual report (Form 5500 Series), if
            applicable, and an updated (as necessary) Summary Plan Description. The Plan Administrator
            may make a reasonable charge for the copies; and

                    (c)    Receive a summary of the Plan’s annual financial report, if applicable. The Plan
            Administrator is required by law to furnish each participant with a copy of this summary annual
            report.

                                             Prudent Actions By Plan Fiduciaries

            In addition to creating rights for Plan participants, ERISA imposes duties upon the people who
            are responsible for the operation of the employee benefit plan. The people who operate the Plan,
            called “fiduciaries” of the Plan, have a duty to do so prudently and in the interest of Participants
            and other Plan Participants and beneficiaries. No one, including the Participant’s employer, union
            or any other person, may fire a Participant or otherwise discriminate against a Participant in any
            way to prevent a Participant from obtaining a Plan benefit or exercising a Participant’s rights under
            ERISA.

                                              Enforcement of Participant Rights

            If a Participant’s claim for a Plan benefit is denied or ignored, in whole or in part, the Participant
            has a right to know why this was done, to obtain copies of documents relating to the decision
            without charge, and to appeal any denial, all within certain time schedules.

            Under ERISA, there are steps a Participant can take to enforce the above rights. For instance, if
            the Participant requests a copy of Plan documents or the latest annual report from the Plan, if
            applicable, and does not receive them within 30 days, the Participant may file suit in a federal
            court. In such a case, the court may require the Plan Administrator to provide the materials and
            pay the Participant up to $110 a day until you receive the materials, unless the materials were not
            sent because of reasons beyond the control of the Plan Administrator.

            If a Participant has a claim for benefits that is denied or ignored, in whole or in part, the Participant
            may file suit in a state or federal court.

            If a Participant is discriminated against for asserting the Participant’s rights, the Participant may
            seek assistance from the U.S. Department of Labor, or the Participant may file suit in a federal
            court. The court will decide who should pay court costs and legal fees. If the Participant is
            successful, the court may order the person the Participant has sued to pay these costs and fees.
            If the Participant loses, the court may order the Participant to pay these costs and fees, for
            example, if it finds the Participant’s claim is frivolous.

                                            Assistance With Participant Questions

            If a Participant has any questions about the Plan, the Participant should contact the Plan
            Administrator. If the Participant have any questions about this statement or about the Participant’s
            rights under ERISA, or if the Participant needs assistance in obtaining documents from the Plan
            Administrator, the Participant should contact the nearest office of the Employee Benefits Security
            Administration, U.S. Department of Labor, listed in the Participant’s telephone directory or the
            Division of Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S.
            Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. A Participant may


                                                              10.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 17 of 51



            also obtain certain publications about the Participant’s rights and responsibilities under ERISA by
            calling the publications hotline of the Employee Benefits Security Administration.

            16.      GENERAL PROVISIONS.

                    (a)     Notices. Any notice, demand or request required or permitted to be given by either
            the Company or a Participant pursuant to the terms of the Plan will be in writing and will be
            deemed given when delivered personally, when received electronically (including email
            addressed to the Participant’s Company email account and to the Company email account of the
            Company’s Legal Department), or deposited in the U.S. Mail, First Class with postage prepaid,
            and addressed to the parties, in the case of the Company, at the address set forth in above, in
            the case of a Participant, at the address as set forth in the Company’s employment file maintained
            for the Participant as previously furnished by the Participant or such other address as a party may
            request by notifying the other in writing.

                    (b)     Transfer and Assignment. The rights and obligations of a Participant under the
            Plan may not be transferred or assigned without the prior written consent of the Company. The
            Plan will be binding upon any surviving entity resulting from a Change of Control and upon any
            other person who is a successor by merger, acquisition, consolidation or otherwise to the
            business formerly carried on by the Company without regard to whether or not such person or
            entity actively assumes the obligations hereunder.

                    (c)    Waiver. Any party’s failure to enforce any provision or provisions of the Plan will
            not in any way be construed as a waiver of any such provision or provisions, nor prevent any party
            from thereafter enforcing each and every other provision of the Plan. The rights granted to the
            parties herein are cumulative and will not constitute a waiver of any party’s right to assert all other
            legal remedies available to it under the circumstances.

                     (d)      Severability. Should any provision of the Plan be declared or determined to be
            invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions
            will not in any way be affected or impaired.

                  (e)    Section Headings. Section headings in the Plan are included only for
            convenience of reference and will not be considered part of the Plan for any other purpose.

                                       [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                              11.
            203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 18 of 51



                                                        ATIEVA USA, INC.
                                                     SEVERANCE BENEFIT PLAN
                                                      PARTICIPATION NOTICE

            To:Douglas Coates
            Date: 7/29/2019 | 5:55:54 PM PDT

                    You have been designated as eligible to be a Participant in the Atieva USA, Inc. Severance
            Benefit Plan. A copy of the Plan document is attached to this Participation Notice. The terms
            and conditions of your participation in the Plan are as set forth in the Plan document and this
            Participation Notice, which together constitute the Summary Plan Description for the Plan.

                     The table below designates the benefits you are eligible to receive pursuant to the Plan.

                                            Salary Continuation     Maximum Duration             Percentage of
                                                                        of COBRA                  Outstanding
                                                                     Payment Period                Unvested
                                                                                                     Equity
                                                                                                 Awards That
                                                                                                      Will
                                                                                                   Accelerate
            Qualifying Termination      6 months                          6 months                    To be
             that is NOT a Change        of your                                                 determined on
            of Control Termination Monthly Base Salary                                            an individual
                                                                                                      basis
            Qualifying Termination  9 months of your                      9 months                   75%
                that is a Change   Monthly Base Salary
            of Control Termination

                    Terms defined in the Plan document are used to define the benefits to which you are
            entitled under the Plan.

                    By accepting participation in the Plan, you represent that you have either consulted your
            personal tax or financial planning advisor about the tax consequences of your participation in the
            Plan, or you have knowingly declined to do so.

                   Please return to the Company a copy of this Participation Notice signed by you and retain
            a copy of this Participation Notice, along with the Plan document, for your records.



                                                                                   (Signature)
                                                                                    Douglas Coates

                                                                                  (Print Name)
                                                                                   7/29/2019 | 5:55:54 PM PDT

                                                                                     (Date)



                 203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 19 of 51




                 203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 20 of 51




                                                             EXHIBIT A

                                                  FORM OF RELEASE AGREEMENT

                                     [EMPLOYEES AGE 40 OR OVER; GROUP TERMINATION]

                        I have reviewed, I understand, and I agree completely to the terms set forth in the
                 Atieva USA, Inc. Severance Benefit Plan (the “Plan”).

                         I understand that this Release, together with the Plan, constitutes the complete,
                 final and exclusive embodiment of the entire agreement between the Company, affiliates
                 of the Company, and me with regard to the subject matter hereof. I am not relying on any
                 promise or representation by the Company or an affiliate of the Company that is not
                 expressly stated therein. Certain capitalized terms used in this Release are defined in the
                 Plan.

                       I hereby acknowledge and reaffirm my obligations under my Confidentiality
                 Agreement.

                           Except as otherwise set forth in this Release, I hereby generally and completely
                 release the Company and its affiliates, and its and their parents, subsidiaries, successors,
                 predecessors and affiliates, and its and their partners, members, directors, officers,
                 employees, stockholders, shareholders, agents, attorneys, predecessors, insurers,
                 affiliates and assigns (collectively, the “Released Parties”), of and from any and all claims,
                 liabilities and obligations, both known and unknown, that arise out of or are in any way
                 related to events, acts, conduct, or omissions occurring at any time prior to or on the date
                 I sign this Release (collectively, the “Released Claims”). The Released Claims include,
                 but are not limited to: (a) all claims arising out of or in any way related to my employment
                 with the Company and its affiliates, or their affiliates, or the termination of that employment;
                 (b) all claims related to my compensation or benefits, including salary, bonuses,
                 commissions, vacation pay, expense reimbursements, severance pay, fringe benefits,
                 stock, stock options, or any other ownership interests in the Company and its affiliates, or
                 their affiliates; (c) all claims for breach of contract, wrongful termination, and breach of the
                 implied covenant of good faith and fair dealing; (d) all tort claims, including claims for fraud,
                 defamation, emotional distress, and discharge in violation of public policy; and (e) all
                 federal, state, provincial and local statutory claims, including claims for discrimination,
                 harassment, retaliation, attorneys’ fees, or other claims arising under the federal Civil
                 Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
                 amended), the federal Age Discrimination in Employment Act (as amended) (“ADEA”), the
                 federal Employee Retirement Income Security Act of 1974 (as amended), the federal
                 Family and Medical Leave Act (as amended) (“FMLA”), the California Family Rights Act
                 (as amended) (“CFRA”), the California Labor Code (as amended), and the California Fair
                 Employment and Housing Act (as amended).

                        Notwithstanding the foregoing, I understand that the following rights or claims are
                 not included in my Release (the “Excluded Claims”): (a) any rights or claims for
                 indemnification I may have pursuant to any fully executed indemnification agreement with
                 the Company or its affiliate to which I am a party; the charter, bylaws, or operating




                 203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 21 of 51



                 agreements of the Company or its affiliate; or under applicable law; (b) any rights or claims
                 which cannot be waived as a matter of law; or (c) any claims for breach of the Plan arising
                 after the date that I sign this Release. In addition, I understand that nothing in this Release
                 prevents me from filing, cooperating with, or participating in any proceeding before the
                 Equal Employment Opportunity Commission, the Department of Labor, or any other
                 government agency, except that I hereby waive my right to any monetary benefits in
                 connection with any such claim, charge or proceeding. I hereby represent and warrant
                 that, other than the Excluded Claims, I am not aware of any claims I have or might have
                 against the Released Parties that are not included in the Released Claims.

                         I acknowledge that I am knowingly and voluntarily waiving and releasing any rights
                 I may have under the ADEA, and that the consideration given under the Plan for the waiver
                 and release in the preceding paragraphs hereof is in addition to anything of value to which
                 I was already entitled. I further acknowledge that I have been advised by this writing, as
                 required by the ADEA, that: (a) my waiver and release do not apply to any rights or claims
                 that may arise after the date I sign this Release; (b) I should consult with an attorney prior
                 to signing this Release (although I may choose voluntarily not to do so); (c) I have 45 days
                 to consider this Release (although I may choose voluntarily to sign this Release earlier);
                 (d) I have 7 days following the date I sign this Release to revoke the Release by providing
                 written notice of my revocation to an office of the Company; (e) this Release will not be
                 effective until the date upon which the revocation period has expired, which will be the
                 eighth day after I sign this Release; and (f) I have received with this Release a written
                 disclosure under 29 U.S. Code Section 626(f)(1)(H) that includes certain information
                 relating to the Company’s group termination.

                         In giving the releases set forth in this Release, which include claims which may be
                 unknown or unsuspected by me at present, I acknowledge that I have read and
                 understand Section 1542 of the California Civil Code which reads as follows: “A general
                 release does not extend to claims which the creditor does not know or suspect to
                 exist in his or her favor at the time of executing the release, which if known by him
                 or her must have materially affected his or her settlement with the debtor.” I hereby
                 expressly waive and relinquish all rights and benefits under that section and any law or
                 legal principle of similar effect in any jurisdiction with respect to the releases granted
                 herein, including but not limited to the release of unknown and unsuspected claims
                 granted in this Release.

                         I hereby represent and warrant that: (a) I have been paid all compensation owed
                 and for all time worked; (b) I have received all the leave and leave benefits and protections
                 for which I am eligible pursuant to FMLA, CFRA, the Company’s policies, or applicable
                 law; and (c) I have not suffered any on-the-job injury or illness for which I have not already
                 filed a workers’ compensation claim.

                       I acknowledge that to become effective, I must sign and return this Release to the
                 Company so that it is received not later than 45 days following the date it is provided to
                 me, and I must not subsequently revoke the Release.




                 203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 22 of 51



                                                             PARTICIPANT:


                                                                            (Signature)

                                                             Printed
                                                             Name:

                                                             Date:




                                       [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                 203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 23 of 51



                                                  FORM OF RELEASE AGREEMENT

                                                   [EMPLOYEES UNDER AGE 40]

                        I have reviewed, I understand, and I agree completely to the terms set forth in the
                 Atieva USA, Inc. Severance Benefit Plan (the “Plan”).

                         I understand that this Release, together with the Plan, constitutes the complete,
                 final and exclusive embodiment of the entire agreement between the Company, affiliates
                 of the Company, and me with regard to the subject matter hereof. I am not relying on any
                 promise or representation by the Company or an affiliate of the Company that is not
                 expressly stated therein. Certain capitalized terms used in this Release are defined in the
                 Plan.

                       I hereby acknowledge and reaffirm my obligations under my Confidentiality
                 Agreement.

                           Except as otherwise set forth in this Release, I hereby generally and completely
                 release the Company and its affiliates, and its and their parents, subsidiaries, successors,
                 predecessors and affiliates, and its and their partners, members, directors, officers,
                 employees, stockholders, shareholders, agents, attorneys, predecessors, insurers,
                 affiliates and assigns (collectively, the “Released Parties”), of and from any and all claims,
                 liabilities and obligations, both known and unknown, that arise out of or are in any way
                 related to events, acts, conduct, or omissions occurring at any time prior to or on the date
                 I sign this Release (collectively, the “Released Claims”). The Released Claims include,
                 but are not limited to: (a) all claims arising out of or in any way related to my employment
                 with the Company and its affiliates, or their affiliates, or the termination of that employment;
                 (b) all claims related to my compensation or benefits, including salary, bonuses,
                 commissions, vacation pay, expense reimbursements, severance pay, fringe benefits,
                 stock, stock options, or any other ownership interests in the Company and its affiliates, or
                 their affiliates; (c) all claims for breach of contract, wrongful termination, and breach of the
                 implied covenant of good faith and fair dealing; (d) all tort claims, including claims for fraud,
                 defamation, emotional distress, and discharge in violation of public policy; and (e) all
                 federal, state, provincial and local statutory claims, including claims for discrimination,
                 harassment, retaliation, attorneys’ fees, or other claims arising under the federal Civil
                 Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
                 amended), the federal Employee Retirement Income Security Act of 1974 (as amended),
                 the federal Family and Medical Leave Act (as amended) (“FMLA”), the California Family
                 Rights Act (as amended) (“CFRA”), the California Labor Code (as amended), and the
                 California Fair Employment and Housing Act (as amended).

                         Notwithstanding the foregoing, I understand that the following rights or claims are
                 not included in my Release (the “Excluded Claims”): (a) any rights or claims for
                 indemnification I may have pursuant to any fully executed indemnification agreement with
                 the Company or its affiliate to which I am a party; the charter, bylaws, or operating
                 agreements of the Company or its affiliate; or under applicable law; (b) any rights or claims
                 which cannot be waived as a matter of law; or (c) any claims for breach of the Plan arising
                 after the date that I sign this Release. In addition, I understand that nothing in this Release
                 prevents me from filing, cooperating with, or participating in any proceeding before the
                 Equal Employment Opportunity Commission, the Department of Labor, or any other




                 203439869 v2
DocuSign Envelope ID: 289F5B83-1CF7-4A75-B265-5A73D95C44B5
                        Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 24 of 51



                 government agency, except that I hereby waive my right to any monetary benefits in
                 connection with any such claim, charge or proceeding. I hereby represent and warrant
                 that, other than the Excluded Claims, I am not aware of any claims I have or might have
                 against the Released Parties that are not included in the Released Claims.

                         In giving the releases set forth in this Release, which include claims which may be
                 unknown or unsuspected by me at present, I acknowledge that I have read and
                 understand Section 1542 of the California Civil Code which reads as follows: “A general
                 release does not extend to claims which the creditor does not know or suspect to
                 exist in his or her favor at the time of executing the release, which if known by him
                 or her must have materially affected his or her settlement with the debtor.” I hereby
                 expressly waive and relinquish all rights and benefits under that section and any law or
                 legal principle of similar effect in any jurisdiction with respect to the releases granted
                 herein, including but not limited to the release of unknown and unsuspected claims
                 granted in this Release.

                         I hereby represent and warrant that: (a) I have been paid all compensation owed
                 and for all time worked; (b) I have received all the leave and leave benefits and protections
                 for which I am eligible pursuant to FMLA, CFRA, the Company’s policies, or applicable
                 law; and (c) I have not suffered any on-the-job injury or illness for which I have not already
                 filed a workers’ compensation claim.

                      I acknowledge that to become effective, I must sign and return this Release to the
                 Company so that it is received not later than 14 days following the date it is provided to
                 me.

                                                             PARTICIPANT:


                                                                             (Signature)

                                                             Printed
                                                             Name:


                                                             Date:



                                       [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                 203439869 v2
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 25 of 51




                                             Exhibit 2
                                             (Notice to Cure)
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 26 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 27 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 28 of 51




                                             Exhibit 3
                                              (Benefit Denial)
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 29 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 30 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 31 of 51




                                             Exhibit 4
                                         (Formal Req. for Benefits)
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 32 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 33 of 51




                                             Exhibit 5
                                    (01.03.20 Denial of Benefits Letter)
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 34 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 35 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 36 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 37 of 51




                                             Exhibit 6
                                      (Appeal and Request to Review)
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 38 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 39 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 40 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 41 of 51
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 42 of 51




                                             Exhibit 7
                                           (Supplemental Appeal)
         Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 43 of 51




                                     February 20, 2020


Sent via e mail to shu@shusny.com
J. Robert Shuman, Esq.
Shuman Snyder
525 Middlefield Rd., Suite 140
Menlo Park CA 94025

Re:    Douglas Coates

Dear Bob,

This letter supplements Mr. Coates’ request for review of the January 3, 2020 decision denying
his claim for benefits pursuant to section 503 of the Employee Retirement Income Security Act,
29 U.S.C. § 1133. This also is to inform you that we received the documents you produced
pursuant to our previous request on February 14, 2020. Below please find our supplemental
comments to Mr. Coates’ appeal:

The Denial of Mr. Coates’ Claim Based on Atieva’s Interpretation of the Definition of
“Change of Control” in Section 10(b) of the Plan is Incorrect.

Atieva USA, Inc. denied Mr. Coates’ claim that he was due benefits as the result of a “Change of
Control Termination” based upon its contention that there was no “Change of Control” as that
term is defined in Section 10(b) of the Plan. Atieva contends the transaction that constituted a
change of control occurred on April 2, 2019. Atieva further contends that the term “Effective
Date” in Section 10(b) refers to the Effective Date of the Severance Benefit Plan, which was
April 22, 2019. Atieva concludes that based upon that sequence of dates, the Change of Control
did not take place after the Effective Date, and therefore there was no Change of Control as
defined in the Plan. The company further concludes that there being no Change of Control as
defined under the Plan, there was not a Qualifying Termination of Mr. Coates’ employment, so
he is not entitled to benefits for a Change of Control Termination as defined in Section 10(c) of
the Plan.

Mr. Coates respectfully submits that Atieva has misread and misinterpreted the Plan. Section
10(b) states that…”Change of Control shall have the meaning set forth in Section 2(i) of the
Parent’s 2014 Share Plan s of the Effective Date and shall refer to a Change of Control
transaction occurring after the Effective Date.” The only agreement referred to in Section 10(b)
of the Severance Benefit Plan is the Parent’s 2014 Share Plan.” The Effective date of the
Parent’s 2014 Share Plan is May 14, 2014 (See, Section 6 of the Atieva 2014 Share Plan). The
           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 44 of 51
J. Robert Shuman, Esq.
February 20, 2020
Page 2 of 3

only Effective Date referenced is therefore the effective date of Atieva’s 2014 Share Plan. The
Change of Control referenced in Section 10(b) of the Severance Benefit Plan (which closed on
April 2, 2019), occurred after the Effective Date, May 14, 2014. So, there was a Change of
Control as that term is defined in Section 10(b) of the Severance Benefit Plan.

There was a “Change of Control” as defined in Section 10(b) of the Plan. There was also a
Change of Control Termination as defined in Section 10(c) of the Severance Benefit Plan. The
Plan has submitted no credible issue taken with Mr. Coates’ contention that he was
constructively terminated, nor has the Plan presented any evidence presented to the contrary.

Therefore, Mr. Coates is entitled to the Change of Control termination benefits as those benefits
are outlined in the Plan. This is especially true given that benefit plans, such as the one at issue
here, are to be interpreted under provisions of ERISA, in favor of the putative beneficiary’s
receipt of such benefits.

The Plan’s Conclusion That Mr. Coates’ Separation From Service Was Not An
“Involuntary Termination Without Cause” Is Contrary To The Terms of The Plan.

The Plan entitles a Participant to certain severance benefits if one of two events occur, either of
which is a “Qualifying Termination” under Section 10(j) of the Plan. The first event is a “Change
of Control Termination” discussed above. The second is “any other Involuntary Termination
Without Cause”. (Section 10(j) of the Plan) The benefits for the two types of Qualifying
Terminations are different. Involuntary Termination Without Cause is defined in Section 10(g)
of the Plan as “a Participant’s involuntary employment of employment by the Company,
resulting in a Separation from Service, for a reason other than death, disability, or Cause.”

The Plan is taking the position that Mr. Coates’ constructive termination is not an involuntary
termination without cause because it was not a termination initiated “by the Company”. This is a
distinction without a difference. If one assumes that Mr. Coates was constructively terminated, it
was clearly because the Company undertook, without Mr. Coates’ written consent, one or more
of the actions described in Paragraph 10(f) of the Plan, a paragraph that defines with precision
what actions by the Company constitute a constructive termination. A constructive termination
does not occur in a vacuum. It occurs because the Company engages in pro-active conduct that
meets the definition. Thus, if one agrees that Mr. Coates was constructively terminated, he was,
by the very definition of the term dismissed “by the Company”.

The law is also clear that a constructive termination is an involuntary termination without cause,
by a different name. The seminal case on constructive termination in California is Turner v.
Anheuser-Busch, Inc. 7 Cal.4th 1243 (1994): “Constructive discharge occurs when the
employer’s conduct effectively forces an employee to resign. Although the employee may say ‘I
quit’, the employment relationship is actually severed by the employer’s acts, against the
employee’s will. As a result, a constructive discharge is legally regarded as a firing rather than a
resignation.” Id., at 1244-45(emphasis added).

To now say that Mr. Coates is not entitled to benefits under the Plan because the Company did
not say “You’re fired”, is simply contrary both to the language of the agreement and the law. Mr.
           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 45 of 51
J. Robert Shuman, Esq.
February 20, 2020
Page 3 of 3

Coates’ termination fits the definition contained in the Plan to a tee. His employment was
terminated involuntarily by the Company (whether by words or deeds), it resulted in a Separation
from Service and it was not for cause. As a named Participant, Mr. Coates is entitled to the
benefits outlined in the Plan.

By submitting this appeal, we hope you overturn the previous incorrect and unjust denial of Mr.
Coates’ Plan benefits. Should you uphold the previous denial, please be advised Mr. Coates will
immediately file suit in federal court, seeking the full array of damages available to him under
ERISA, including attorneys’ fees.

                                                           Very truly yours,


                                                           MICHAEL J. KORDA
Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 46 of 51




                                               (Amended)
                                             Exhibit 8
                                             (Denial of Appeal)
           Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 47 of 51




April 27, 2020

VIA EMAIL AND U.S. MAIL


Michael J. Korda
KRAW LAW GROUP, APC
605 Ellis St., Suite 200
Mountain View, CA 94043
mkorda@kraw.com

Re:      Decision Following Review of Denial of Application for Benefits

Dear Michael:

I write in response to your letters of January 10 and February 20, 2020 (the “Letters”), setting forth
Douglas Coates’ request for review of Atieva USA, Inc.’s (the “Company”) denial of his
October 7, 2019 application for severance benefits under the Company’s Severance Benefit Plan
of April 22, 2019 (the “Plan”). 1 Based upon that request, Michael Carter, the Plan Administrator,
has re-reviewed Mr. Coates’ initial application for benefits under the Plan (October 7, 2019), and
has also considered each of the bases for the requested review of the denial of that application set
forth in the Letters. Following that review, Mr. Carter has confirmed the denial of Mr. Coates’
application for benefits under the Plan in its entirety. The reasons for his confirmation of that
denial are discussed below.

           Initial Application for Benefits (October 7, 2019): Alleged Change of Control
                      Termination or Involuntary Termination Without Cause

In his initial application for severance benefits under the Plan, Mr. Coates claimed that he was
entitled to such benefits because, as a result of his resignation from employment with the Company
on October 1, 2019, he had been subject to a Change of Control Termination or an Involuntary
Termination Without Cause. However, Mr. Coates’ resignation was neither a Change of Control
Termination nor an Involuntary Termination Without Cause.

A Change of Control Termination is defined in the Plan as follows: “(i) an Involuntary Termination
Without Cause, or (ii) a Constructive Termination, in either case that occurs within the period
starting three months prior to a Change of Control and ending on the first anniversary of the
Change of Control.” Emphasis supplied, Section 10(c). In short, there must be a “Change of
Control” in order for a Change of Control Termination to occur (and then only if the termination
occurs within the 15-month Change of Control “window” described in Section 10(c)). No Change

1
  All Section references contained in this letter are to sections of the Plan unless otherwise noted, and capitalized
terms/phrases used in this letter are defined as set out in the Plan unless otherwise noted.


                                                                                           SHUMAN SNYDER LLP
                                                                       525 Middlefield Road, Suite 140, Menlo Park, CA 94025
                                                                                       Tel. 650.443.5100 | www.shusny.com
          Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 48 of 51


Michael J. Korda
April 27, 2020
Page Two


of Control occurred prior to, or within three months following, Mr. Coates’ resignation from his
employment with the Company.

Based on subsequent communications between us (including your letter to me of February 20),
Mr. Carter understands that Mr. Coates contends that a Change of Control occurred on April 2,
2019, and that his separation from the Company approximately six months later was a Change of
Control Termination that entitles him to severance benefits under the Plan. However, the
transaction that occurred on April 2, 2019 was not a Change of Control for purposes of the Plan
because Section 10(b) states that references to a Change of Control in the Plan “refer to a Change
of Control transaction occurring after the Effective Date.” Emphasis supplied. The Effective Date
is specifically defined in Section 1 as April 22, 2019, and any transaction that occurred on April 2,
2019 was not a Change of Control for purposes of the Plan because it preceded the Effective Date.
As a result, Mr. Coates’ resignation on October 1, 2019 did not occur following a Change of
Control (or within three months preceding such an event), and thus was not a Change of Control
Termination.

Nor was Mr. Coates’ resignation an Involuntary Termination Without Cause. Such a termination
is defined by the Plan as “a Participant’s involuntary termination of employment by the Company,
resulting in a Separation from Service, for a reason other than death, disability, or Cause.”
Emphasis supplied, Section 10(g). Mr. Coates was not involuntarily terminated by the Company—
he resigned from his employment—and thus he was not subject to an Involuntary Termination
Without Cause. (See below for further discussion regarding Mr. Coates’ contention that he was
constructively discharged by the Company.)

        Request for Review of Denial of Benefits (February 20, 2020): Alleged Incorrect
                    Interpretation of the Phrase “Effective Date” in the Plan

In your letter of February 20, you assert that the term “Effective Date”, as it is used within Section
10(b) of the Plan, should be defined as it is defined in the Atieva, Inc. 2014 Share Plan (the “Share
Plan”), rather than as it is defined in Section 1 of the Plan. As you point out, if that were true, then
the Plan’s reference in Section 10(b) to “a Change of Control transaction occurring after the
Effective Date” would mean any such transaction occurring after May 14, 2014 (the Share Plan
“Effective Date”), including the April 2, 2019 transaction on which Mr. Coates bases his claim
that his resignation was a Change of Control Termination. However, this assertion is contrary to
the unambiguous language of the Plan, which makes it clear that the Effective Date of the Plan is
April 22, 2019, and not May 14, 2014:

   •   In the first sentence of Section 1 of the Plan, the Effective Date is expressly defined as
       “April 22, 2019”, and not “May 14, 2014”;

   •   Outside of Section 1, the only references in the Plan to “Effective Date” are contained in
       Sections 10(a) and 10(b), which include the same language you point to in support of this
       assertion—“…shall have the meaning set forth in Section 2(h) [OR] (i) of the Parent’s 2014
          Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 49 of 51


Michael J. Korda
April 27, 2020
Page Three


        Share Plan as of the Effective Date…”; if the Plan’s intent was to “borrow” the Share Plan’s
        definition of “Effective Date”, there was no purpose in defining that phrase in Section 1 of
        the Plan since it is not used in the Plan other than in Sections 10(a) and (b);

   •    The language of Sections 10(a) and (b) make it clear that those sections are defining the
        terms “Cause” (Section 10(a)—“Cause shall have the meaning…”) and “Change of
        Control” (Section 10(b)—“Change of Control shall have the meaning…”), and not the
        term “Effective Date”;

   •    Given the construction of Sections 10(a) and (b), which are the only Sections of the Plan
        that “borrow” definitions from the Share Plan, it is apparent that if the Plan wanted to
        “borrow” the Share Plan’s definition of “Effective Date”, the Plan would not have defined
        that term in Section 1, and would instead have included the following additional definition
        as Section 10(g): “Effective Date” shall have the meaning set forth in Section 6 of the
        Parent’s 2014 Share Plan as of the Effective Date”; no such additional definition is included
        in the Plan; or

   •    Had the Plan intended to “borrow” the Share Plan’s definition of Effective Date in Section
        10(b) for the limited purpose of determining when a “qualifying” Change of Control
        occurred under the Plan, and ignore the explicit and earlier definition of that phrase in
        Section 1, one assumes that the Plan would have clearly stated that exception, e.g., “…shall
        refer to a Change of Control transaction occurring after the Effective Date (as defined in
        the Parent’s 2014 Share Plan)”; no such “exception” language is included in the Plan.

In view of these facts, there is no basis to conclude that the phrase “…a Change of Control
transaction occurring after the Effective Date” in Section 10(b) of the Plan was referring to an
Effective Date of May 14, 2014, rather than the Plan’s expressly-defined Effective Date of April
22, 2019.

       Request for Review of Denial of Benefits (February 20, 2020): Alleged Constructive
                              Termination as Defined in the Plan

In further support of his request for review of the denial of his application for severance benefits,
Mr. Coates contends (on pages two and three of your February 20 letter) that (a) he was subject to
an Involuntary Termination Without Cause because he was subject to a Constructive Termination
(as defined in Section 10(f)) by the Company, and/or, (b) he was subject to an Involuntary
Termination Without Cause because he was “constructively discharged” by the Company under
California law as defined in Turner v. Anheuser-Busch, Inc. (1994) 7 Cal.4th 1243. With respect
to (a) ((b) is addressed in the following section), even if Mr. Coates was subject to a Constructive
Termination, he is not entitled to any severance benefits under the Plan.

As you correctly note in your February 20 letter, Mr. Coates is entitled to severance benefits under
the Plan “if one of two events occur, either of which is a ‘Qualifying Termination’ under Section
          Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 50 of 51


Michael J. Korda
April 27, 2020
Page Four


10(j) of the Plan”—a Change of Control Termination or an Involuntary Termination Without
Cause. As noted in the first section above, a Change of Control Termination is expressly defined
by the Plan to include either an Involuntary Termination Without Cause or a Constructive
Termination, so long as such termination occurs within the applicable 15-month Change of Control
Termination period. (As is also noted in that first section above, no Change of Control has
occurred as of yet that could give rise to a Change of Control Termination of Mr. Coates.)

As for the contention that Mr. Coates has suffered an Involuntary Termination Without Cause
based upon his alleged Constructive Termination on October 1, 2019, even if one assumes for
purposes of this review only that his resignation was a Constructive Termination, that would not
entitle him to any severance benefits under the Plan, because an Involuntary Termination Without
Cause (as defined by the Plan at Section 10(g)) does not include a Constructive Termination. Had
the Plan been intended to provide severance benefits in that situation, it would have expressly
listed a Constructive Termination as a type of Involuntary Termination Without Cause in Section
10(g), just as it specifically listed a Constructive Termination as a type of Change of Control
Termination in Section 10(c). Accordingly, Mr. Coates could not suffer an Involuntary
Termination Without Cause based on an alleged Constructive Termination.

      Request for Review of Denial of Benefits (February 20, 2020): Alleged Constructive
                              Discharge Under California Law

Although a Constructive Termination under the Plan is not an Involuntary Termination Without
Cause, the final point raised in your February 20 is well taken: it is possible that Mr. Coates’
October 1, 2019, resignation could be deemed an involuntary termination under California
common law (and thus potentially an Involuntary Termination Without Cause) if he was subject
to a “constructive discharge” by the Company as defined in the Turner case. However, the Turner
case itself makes it quite clear that Mr. Coates was not constructively discharged by the Company.

As described in your letter to me of August 21, 2019 (and confirmed in Mr. Coates’ resignation
email to the Company of September 27, 2019), Mr. Coates believe that he was constructively
discharged by the Company solely because he was subject to an alleged material reduction of his
duties, authority, or responsibilities. Even if such a reduction did occur, it would not constitute a
constructive discharge:

               In order to constitute a constructive discharge, adverse working
               conditions must be unusually “aggravated” or amount to a
               “continuous pattern” before the situation will be deemed
               intolerable…Moreover, a poor performance rating or a demotion,
               even when accompanied by reduction in pay, does not by itself
               trigger a constructive discharge.

Id. at 1247; emphasis supplied, cites and footnotes omitted.
          Case 3:20-cv-04176-SK Document 7 Filed 07/07/20 Page 51 of 51


Michael J. Korda
April 27, 2020
Page Five


In this instance, even if Mr. Coates’ duties, authority, and/or responsibilities were materially
reduced, he still falls well short of even the failing constructive discharge standard enunciated in
Turner that is quoted above: Mr. Coates was not demoted by the Company (his title did not
change), and his compensation was not reduced by the Company. Accordingly, and pursuant to
the explicit language of Turner, Mr. Coates was not constructively discharged by the Company.

                                            Conclusion

Based upon the information set forth above, Mr. Carter hereby confirms the denial of Mr. Coates’
application for benefits under the Plan in its entirety.

Pursuant to Section 12(d)(3) of the Plan, Mr. Coates is entitled to receive, upon request by you or
he, and free of charge, reasonable access to, and/or copies of, all documents, records, and other
information relevant to his claim for benefits under the Plan, as well as his request for review of
the Company’s denial of that claim. In addition, as a result of the denial of his claim, Mr. Coates
may file a civil action for such benefits under Section 502(a) of the Employee Retirement Income
Security Act of 1974.

Very truly yours,

SHUMAN SNYDER LLP



J. Robert Shuman, Jr.


cc: Michael Carter
